Citation Nr: 1516400	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-21 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 16, 2009, for the grant of an increased rating from 80 to 100 percent for sarcoidosis with uveitis, bilateral cataracts, post-operative, and glaucoma.

2.  Whether a reduction in rating from 100 percent to 80 percent for sarcoidosis with uveitis, bilateral cataracts, post-operative, and glaucoma was proper.

3.  Whether discontinuation of special monthly compensation (SMC) based on special home adaption and automobile and adaptive equipment was proper. 


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to October 1979. 

This appeal is before the Board of Veterans' Appeals (Board) from June 2010 and February 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of the propriety of a reduction in rating from 100 percent to 80 percent for sarcoidosis with uveitis, bilateral cataracts, post-operative, and glaucoma, and discontinuation of SMC based on special home adaption and automobile and adaptive equipment, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to September 16, 2009, the Veteran's left eye visual acuity was between 20/40 and 20/20, left eye average concentric contraction was no less than 47, and there was no left eye diplopia.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 16, 2009, for the grant of an increased rating from 80 to 100 percent for sarcoidosis with uveitis, bilateral cataracts, post-operative, and glaucoma have not been met.  38 U.S.C.A. § 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400(o)(1), 4.20, 4.27, 4.75-4.79, DCs 6061-6066, 6080, 6090 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of a 100 percent rating for the Veteran's eye disability represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the effective date of the increase did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his eye disability in April 2010.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Effective Date

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Eye disabilities are rated pursuant to 38 C.F.R. § 4.79.  The evaluation of visual impairment is generally based on impairment of visual acuity (excluding developmental errors of refraction).  See 38 C.F.R. § 4.75(a).  It may also be based on visual field or muscle function where there is a medical indication of disease or injury that may be associated with such visual field defect or impaired muscle function.  See 38 C.F.R. § 4.75(a), (b).  

The Veteran's eye disability has been rated by analogy for impairment of central visual acuity.  See 38 C.F.R. §§ 4.20, 4.27.  Impairment of central visual acuity is rated under Diagnostic Codes (DCs) 6061 to 6066.  Under these codes, a 100 percent rating is warranted when each eye has either anatomical loss, no more than light perception, or vision of 5/200.  An 80 percent rating or less is warranted when at least one eye has vision of 15/200 or greater.  38 C.F.R. § 4.79, DCs 6061-6066.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

On September 16, 2009, the Veteran filed what the RO construed to be an increased rating claim for his service-connected eye disability.  In a June 2010 rating decision, the RO increased the Veteran's rating from 80 to 100 percent, effective the September 16, 2009, date of the claim.  

As reflected in his June 2010 notice of disagreement, the Veteran asserts that the effective date of his increase should be December 10, 2008, as this was the date of a revision to the VA Rating Schedule regarding eye disabilities, including diseases of the eye, impairment of control of visual acuity, impairment of visual fields, and impairment of muscle function.  The Veteran asserted that his eye condition was the same at the time that the Rating Schedule was revised as it was on September 16, 2009.  

The Board notes that the regulations governing ratings for eye disabilities were amended effective December 10, 2008.  See 73 Fed. Reg. 66544-66554 (Nov. 10, 2008).  However, even considering the regulations as amended, there is no basis in this case for any earlier effective date for the Veteran's increased rating.

VA treatment records from April 2009 to October 2009, while reflecting right eye visional acuity of 1/700 or 3/700, consistently reflect left eye visual acuity between 20/40 and 20/20; the record does not reflect that the Veteran's left eye visual acuity was anywhere near as poor as 15/200 at any time prior to September 16, 2009.  Also, diplopia has never been noted in the record, and was specifically noted not to have been present on April 2010 VA examination.  See 38 C.F.R. §§ 4.78, 4.79, DC 6090.  

Furthermore, on visual field test in April 2010, the Veteran's left eye field vision, in degrees, was: 77 temporally; 76 down temporally; 24 down; 30 down nasally; 33 nasally; 55 up nasally; 35 up; and 50 up temporally.  See 38 C.F.R. §§ 4.76a.  The sum of the measurements is 376 degrees, which, divided by eight, reflects average concentric contraction of 47 degrees.  See 38 C.F.R. § 4.77(b).  Such remaining field vision in the left eye would warrant a rating a 10 percent for impairment of visual fields, with a visual acuity equivalent for rating purposes of 20/50.  See 38 C.F.R. § 4.79, DC 6080.  There is no indication in the record that the Veteran's field vision in the left eye was worse than when measured in April 2010 at any point prior to September 16, 2009.  Even when combined with a maximum 30 percent rating for loss of field vision in the right eye, the combined rating would be less than 80 percent.  Id.; see also 38 C.F.R. § 4.25.  Thus, an earlier effective date for the Veteran's increased rating for his eye disability based on visual field impairment is not warranted.  See 38 C.F.R. § 4.79, DCs 6062-6065.

Therefore, the evidence weighs against a finding that the Veteran met the criteria for a 100 percent rating, or any rating greater than 80 percent, for his eye disability at any point prior to September 16, 2009.  In this regard, the Board notes the provisions of 38 C.F.R. §§ 3.155(a) and 3.157(b) regarding informal claims for increased ratings.  However, in addition to the fact that the record does not reflect, and the Veteran has not asserted, that there was any informal, unadjudicated claim pending earlier than September 16, 2009, as discussed above, the evidence does not reflect that entitlement to a 100 percent rating arose at any time prior to September 16, 2009.

Accordingly, an effective date earlier than September 16, 2009, for the grant of an increased rating from 80 to 100 percent for sarcoidosis with uveitis, bilateral cataracts, post-operative, and glaucoma must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

An effective date earlier than September 16, 2009, for the grant of an increased rating from 80 to 100 percent for sarcoidosis with uveitis, bilateral cataracts, post-operative, and glaucoma is denied.


REMAND

In an April 2013 statement, the Veteran expressed disagreement with the reduction in rating from 100 percent to 80 percent for or sarcoidosis with uveitis, bilateral cataracts, post-operative, and glaucoma, and discontinuation of SMC based on special home adaption and automobile and adaptive equipment, in a February 2013 rating decision.  However, the Veteran has not been issued a statement of the case for these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case for the issues of the propriety of a reduction in rating from 100 percent to 80 percent for or sarcoidosis with uveitis, bilateral cataracts, post-operative, and glaucoma, and discontinuation of SMC based on special home adaption and automobile and adaptive equipment. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


